Case 20-10343-LSS Doc5261 Filed 06/08/21 Page1of1

TE am Bape je 3 oe vi or
He SCT Lepwer stuart j4bused ME

WAS ALS rosy
f ¢ a : OF] ; ny
YG SINT GRADE TeKentaR AMY THE

a “wut OF UR

(PsiTiws se ay

FT ~
SATE 6 Pony ites To apt Te ME .
ep 5 anita: SE
TE Pu KEGUIRED eer CemdaR,s ‘Lo Rex PSB Tig!

ACC STU ArT er's eg
Teer 2, A“EVER Tis. Soe Cae, Tid roid) (ARVN

Foti Been Piatecace :
STH Ceo in THES Fore. FURTHER Ropespotiaew PAR PS a
ff,
Ae ! ef -
(HE Riepus eevee ox Llitat Jon peenro Fo ME

HAS Gow OW overt 6@ YeRres

LF DT cmerta, Any MOM si HATS OB WEE DT
‘ se g : Vy Le

TO Bw TH ea

BASKENF ALL “TEAM p HREASED fete FARES

 

Fil ED
2021 JUN-8 AM I0: 09

   

mi
f ICY COUR
RICT OF DELAWARE
